Title: To Benjamin Franklin from John Jay, 1 May 1782
From: Jay, John
To: Franklin, Benjamin


Dr Sir
Madrid 1 May 1782
I have this Day drawn upon your Exy three Sets of Bills in Favor of the Marqs D Yranda


for
  £ 4600   



  4400   



4297.10.6



13297.10.6


being the Ballance of principal and Interest due to him on the Sum of one Million seven hundred and Eighty thousand eight hundred and sixty seven Reals of Vellon and twenty six Marevodis, borrowed of him by me on the 11 April 1781 for the purpose of paying a number of Bills of Exchange drawn upon me by order of Congress, payable about that June.
I have the honor to be with great Regard & Esteem Dr Sir Your obliged & obt Servt
His Exy Doctr FranklinTo Dr Franklin 1 May 1782 advisg the dr. of Bills to pay Marqs. D Yranda
